PER CURIAM.
Marzuq AI-Hakim appeals a final order of the trial court dismissing his petition for writ of mandamus as unauthorized on the ground that such claim is required to be raised by post-conviction motion in the sentencing court pursuant to Florida Rule of Criminal Procedure 3.850. In this regard, the trial court erred. Appellant’s mandamus petition alleged his challenge to the Department of Corrections’ interpretation of the sentences previously imposed, i.e., the amount of jail credit which the Department applied to appellant’s concurrent sentences. As such, mandamus is the proper remedy. See Green v. Moore, 777 So.2d 425, 426 (Fla. 1st DCA 2000).
The order of dismissal is REVERSED and the cause is REMANDED with directions for the lower court to address the merits of the mandamus petition.
ERVIN, ALLEN, and WOLF, JJ., concur.